  Case 19-34574-KRH             Doc 356       Filed 02/18/20 Entered 02/18/20 13:19:18                     Desc Main
                                             Document     Page 1 of 6




                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                            Richmond Division

    In re:                                                                 Case No.
                                      1
               LeClairRyan, PLLC,                                          19-34574-KRH

               Debtor                                                      Chapter
                                                                           7


                                            TRANSACTION NOTICE

            PLEASE TAKE NOTICE Lynn L. Tavenner, Trustee, and not individually but solely in
    her capacity as the Chapter 7 trustee (in such capacity, the “Chapter 7 Trustee” and/or the
    “Trustee”) of the bankruptcy estate (the “Estate”) of LeClairRyan PLLC (“LeClairRyan” and/or
    the “Debtor”), in the above-referenced Chapter 7 case (the “Case”) by counsel, pursuant to the
    Order Authorizing the Chapter 7 Trustee to Establish Procedures for Sales of Miscellaneous
    Assets (the “Miscellaneous Asset Sale Order”), ECF No. 314, files this transaction notice (the
    “Transaction Notice”)2.

                                                Proposed Transaction


        Asset Description:                               4 Checkered Office Chairs (the “Chairs”)

        Identity of non-Debtor party to the              E.G. Allen, III, Esquire, former attorney with
        Proposed Transaction:                            LeClairRyan

        Identity of lien holder:                         None – Not property of the Estate



    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.

    2
     Capital terms not otherwise defined herein shall the meanings given them in the Chapter 7 Trustee’s Motion for an
    Order Establishing Procedures for the Sale of Miscellaneous Assets and Memorandum in Support Thereof, ECF No.
    260.

Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH         Doc 356     Filed 02/18/20 Entered 02/18/20 13:19:18                Desc Main
                                     Document     Page 2 of 6




                                                 The Chapter 7 Trustee has found no evidence to
                                                 demonstrate that the Debtor’s funds were used to
                                                 purchase the Chairs. Furthermore, a member of the
                                                 Trustee’s wind-down team (who was also
  Terms and conditions of Proposed               employed by the Debtor for numerous years)
  Transaction:                                   indicated that it was her understanding that the
                                                 Chairs belonged to Everette Allen, Jr., Esquire, who
                                                 is the deceased father of Mr. E.G. Allen, III,
                                                 Esquire. As such, the Chapter 7 Trustee does not
                                                 believe that the Chairs are property of the Estate.

                                                 None other than associated fees and costs to draft
  Costs of the Proposed Transactions:
                                                 and disseminate this Transaction Notice.

                                          INSTRUCTIONS:

         Interested Parties will have three (3) business days from service of the Transaction Notice
 (the “Notice Period”) to object to the Proposed Transaction, pursuant to the objection procedures
 herein. If no objections are filed prior to the expiration of the Notice Period, the Interested Parties,
 including the Lienholders, by their silence will be deemed to have consented to the Proposed
 Transaction and such Proposed Transaction, will be deemed final and fully authorized by the
 Court, at which time the Chapter 7 Trustee may proceed to consummate such sale. Furthermore,
 to the extent deemed appropriate or advisable to assist in the closing of any Proposed Transaction,
 the Chapter 7 Trustee may submit an order or series of orders authorizing the sale of any or all of
 the sales (even though the requirement of any such orders is waived) which order(s) need be
 entered only by counsel to the Chapter 7 Trustee.

         Further, the Chapter 7 Trustee may consummate a Proposed Transaction prior to expiration
 of the applicable Notice Period if the Trustee obtains each Interested Party’s written consent to the
 Proposed Transaction.

         Any objections to a Proposed Transaction must be (a) in writing, (b) state with specificity
 the ground for objection, (c) served by overnight or electronic mail on the Interested Parties and
 counsel to the Chapter 7 Trustee so as to be received prior to the expiration of the Notice Period,
 and (d) filed with the Court prior to the expiration of the Notice Period. If an objection to a
 Proposed Transaction is properly filed and served, then the Proposed Transaction may not proceed
 absent (a) withdrawal of the objection or (b) entry of an order of the Court specifically approving
 the Proposed Transaction.

         Thereafter, the objecting party and the Chapter 7 Trustee shall attempt to resolve the
 objection on a consensual basis. If the parties are unable to reach a resolution of the objection, the
 Court will consider the Proposed Transaction and the objection at the next scheduled Omnibus


                                                    2
Case 19-34574-KRH         Doc 356     Filed 02/18/20 Entered 02/18/20 13:19:18               Desc Main
                                     Document     Page 3 of 6




 Hearing (as proposed and defined in the Order Establishing Certain Notice, Case Management
 and Administrative Procedures (the “Case Management Order”), ECF No. 38, or at such other
 date permitted by the Court. Within three days prior to any such hearing, the objecting party shall
 notify a) the Court; b) the U.S. Trustee, c) counsel for the Debtor’s known secured creditors; d)
 Lienholders, if any; and e) counsel for the Chapter 7 Trustee of the intent to pursue the objection
 at such hearing or counsel for the Chapter 7 Trustee shall notify the Court, the U.S. Trustee, and
 counsel for the objecting party of her intent to request approval of the Proposed Transaction at
 such hearing.

        PLEASE GOVERN YOURSELVES ACCORDINGLY.


                                          Respectfully submitted,

                                          LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: February 18, 2020                By: /s/ David N. Tabakin
  Richmond, Virginia                      Paula S. Beran, Esquire (VSB No. 34679)
                                          David N. Tabakin, Esquire (VSB No. 82709)
                                          Tavenner & Beran, PLC
                                          20 North 8th Street
                                          Richmond, Virginia 23219
                                          Telephone: (804) 783-8300
                                          Telecopier: (804) 783-0178

                                                  Counsel for Lynn L. Tavenner, Chapter 7 Trustee

                                  CERTIFICATE OF SERVICE

         Pursuant to the Local Rules of this Court, I certify that on this 18th day of February 2020,
 a true copy of the foregoing Transaction Notice was sent by overnight service or electronic mail
 upon a) the Office of the United States Trustee; b) the Debtor’s known secured lenders including
 but not limited to the Lender; and c) all parties holding (or, to the Chapter 7 Trustee’s knowledge,
 asserting) liens on, or other interests in, the assets that are the subject of the Proposed Transaction
 (as indicated on the Schedule A attached to the Court filed copy of this Transaction Notice).

                                                /s/ David N. Tabakin
                                                Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                   3
Case 19-34574-KRH   Doc 356    Filed 02/18/20 Entered 02/18/20 13:19:18   Desc Main
                              Document     Page 4 of 6




                               SCHEDULE A
       Case 19-34574-KRH                  Doc 356    Filed 02/18/20 Entered 02/18/20 13:19:18              Desc Main
                                                    Document     Page 5 of 6
                                                          Page White Farrer Limited            Robert B. Van Arsdale, Esquire
    Matrix One Riverfront Plaza LLC
                                                        Bedford House, 21 John Street         Office of the United States Trustee
        CN 4000 Forsgate Drive
                                                        Holborn, London WC1N 2BF              701 East Broad Street, Suite 4304
          Cranbury, NJ 08512
                                                               United Kingdom                  Richmond, Virginia 23219-1885
     farias@matrixcompanies.com
                                                        david.roberts@pagewhite.com           Robert.B.Van.Arsdale@usdoj.gov



          Super-Server, LLC                                                                            Tyler P. Brown
    707 East Main Street, Suite 1425                         Thomson West-6292                   Hunton Andrews Kurth LLP
      Richmond, Virginia 23219                                   P.O. Box 629                       951 East Byrd Street
        cjohnson@proxios.com                             Carol Stream, IL 60197-6292                Richmond, VA 23219
        kcrowley@clrbfirm.com                                                                     tpbrown@huntonak.com



                                                                                                    Jason William Harbour
      GLC Business Services, Inc.
                                                    Post Oak Realty Investment Partners, LP      Hunton Andrews Kurth LLP
          28 Prince Street
                                                         13355 Noel Road, 22nd Floor                 951 East Byrd Street
        Rochester, NY 14607
                                                              Dallas, TX 75240                       Richmond, VA 23219
         mhayes@glcbs.com
                                                                                                  jharbour@huntonAK.com



                                                                                                   Henry Pollard Long, III
                                                     Poe & Cronk Real Estate Group, Inc.
  Thomson Reuters Master Data Center                                                             Hunton Andrews Kurth LLP
                                                       10 S Jefferson Street, Suite 1200
          P.O. Box 673451                                                                           951 East Byrd Street
                                                             Roanoke, VA 24011
       Detroit, MI 48267-3451                                                                       Richmond, VA 23219
                                                          slawrence@poecronk.com
                                                                                                   hlong@huntonAK.com


                                                         BPP Lower Office REIT Inc.
                                                                                                   Jennifer Ellen Wuebker
       Carlyle Overlook JV, LLC                          BPP Connecticut Ave LLC –
                                                                                                 Hunton Andrews Kurth LLP
             711 High Street                                  BLDG ID: 26870
                                                                                                    951 East Byrd Street
         Des Moines, IA 50392                                  P.O. Box 209259
                                                                                                    Richmond, VA 23219
       erin.albert@cushwake.com                             Austin, TX 78720-9259
                                                                                                  jwuebker@huntonak.com
                                                     christopher.lyons@transwestern.com


                                                                                                      Douglas M. Foley
  BCal, LLC c/o Beacon Capital Partners                        EYP Realty LLC                     MCGUIREWOODS LLP
        200 State Street, 5th Floor                            P.O. Box 844801                         Gateway Plaza
           Boston, MA 02109                              Los Angeles, CA 90084-4801                 800 East Canal Street
accountantmontgomery@avisonyoung.com                   james.ishibashi@brookfield.com             Richmond, Virginia 23219
                                                                                                 dfoley@mcguirewoods.com


                                                                                                      Sarah B. Boehm
     Parmenter Realty Fund III, Inc.                     New Boston Long Wharf, LLC               MCGUIREWOODS LLP
    701 Brickell Avenue, Suite 2020                 c/o The Corporation Trust Company, r/a             Gateway Plaza
           Miami, FL 33131                                   1209 Orange Street                     800 East Canal Street
         nreser@parmco.com                                  Wilmington, DE 19801                 Richmond, Virginia 23219
                                                                                                sboehm@mcguirewoods.com


                                                                                                       Shawn R. Fox
                                                     Iron Mountain Records Management
       Latham & Watkins LLP                                                                       MCGUIREWOODS LLP
                                                                448 Broadway
         885 Third Avenue                                                                              Gateway Plaza
                                                            Ulster Park, NY 12487
      New York, NY 10022-4834                                                                       800 East Canal Street
                                                        noe.lebeau@ironmountain.com
         eric.pike@lw.com                                                                         Richmond, Virginia 23219
                                                       Bankruptcy2@ironmountain.com
                                                                                                  sfox@mcguirewoods.com

                                                                                                    ULX Partners, LLC
                                                         NetRight Intermediate LLC              100 Broadway, 22nd Floor
         60 State TRS (DE) LLC
                                                               iManage LLC                      New York, New York 1005
       320 Park Avenue, Floor 17
                                                      540 W. Madison Street, Suite 2400              Nicholas Hinton
          New York, NY 10022
                                                             Chicago, IL 60661                        Daniel E. Reed
    ahillman@oxfordproperties.com
                                                           agreen@clarkhill.com               Nicholas.hinton@Unitedlex.com
                                                                                                 Dan.reed@unitedlex.com


                                                                                                  Karen M. Crowley, Esq.
           ConvergeOne, Inc.                        Integreon Managed Solutions (ND) Inc.
                                                                                                  Crowley Liberatore P.C.
           3344 Highway 149                                 3247 47th Street South
                                                                                                 150 Boush Street, Suite 300
            Eagan, MN 55121                                   Fargo, ND 58104
                                                                                                     Norfolk, VA 23510
       esalley@convergeone.com                           murray.joslin@integreon.com
                                                                                                  kcrowley@clrbfirm.com
      Case 19-34574-KRH                  Doc 356     Filed 02/18/20 Entered 02/18/20 13:19:18                 Desc Main
                                                    Document     Page 6 of 6
     Michael G. Gallerizzo, Esquire                                                                   David R. Ruby, Esquire
                                                            Parma Richmond, LLC
       Michael D. Nord, Esquire                                                                    William D. Prince IV, Esquire
                                                                c/o Kevin J. Funk
     GEBHARDT & SMITH LLP                                                                           ThompsonMcMullan, P.C.
                                                       Durrette Arkema Gerson & Gill PC
     One South Street, Suite 2200                                                                  100 Shockoe Slip, Third Floor
                                                       1111 East Main Street, 16th Floor
      Baltimore, Maryland 21202                                                                     Richmond, Virginia 23219
                                                           Richmond, Virginia 23219
        mgall@gebsmith.com                                                                              druby@t-mlaw.com
                                                              kfunk@dagglaw.com
        mnord@gebsmith.com                                                                            wprince@t-mlaw.com


           Amy Simon Klug                                      Joseph Corrigan                          JM Partners, LLC
     HOLLAND & KNIGHT LLP                            Iron Mountain Information Mgmt, LLC               Attn: John Marshall
   1650 Tysons Boulevard, Suite 1700                          One Federal Street                   6800 Paragon Place, Suite 202
          Tysons, VA 22102                                    Boston, MA 02110                      Richmond, VA 23230-1656
        amy.simon@hklaw.com                             Bankruptcy2@ironmountain.com              JMarshall@JMPartnersLLC.com


                                                                                                        Peter D. Bilowz, Esq.
SAUL EWING ARNSTEIN & LEHR LLP                      SAUL EWING ARNSTEIN & LEHR LLP                    Douglas B. Rosner, Esq.
  Maria Ellena Chavez-Ruark, Esquire                        Robert C. Gill, Esquire                 GOULSTON & STORRS PC
    500 East Pratt Street, 9th Floor               1919 Pennsylvania Avenue, N.W., Suite 550            400 Atlantic Avenue
         Baltimore, MD 21202                             Washington, D.C. 20006-3434                  Boston, MA 02110-3333
        maria.ruark@saul.com                                 robert.gill@saul.com                   pbilowz@goulstonstorrs.com
                                                                                                    drosner@goulstonstorrs.com

                                                           Mary Joanne Dowd, Esq.
           David G. Barger
                                                             Jackson D. Toof, Esq.                Robert H. Chappell III, Esquire
         Thomas J. McKee, Jr.
                                                                Arent Fox LLP                           SPOTTS FAIN PC
        Greenberg Traurig, LLP
                                                              1717 K Street, NW                  411 East Franklin Street, Suite 600
   1750 Tysons Boulevard, Suite 1000
                                                            Washington, DC 20006                    Richmond, Virginia 23219
        McLean, Virginia 22102
                                                           mary.dowd@arentfox.com                    rchappell@spottsfain.com
         bargerd@gtlaw.com
                                                          jackson.toof@arentfox.com


       Jennifer J. West, Esquire                          Neil E. McCullagh, Esquire                Karl A. Moses, Jr., Esquire
          SPOTTS FAIN PC                                      SPOTTS FAIN PC                            SPOTTS FAIN PC
   411 East Franklin Street, Suite 600                 411 East Franklin Street, Suite 600       411 East Franklin Street, Suite 600
      Richmond, Virginia 23219                             Richmond, Virginia 23219                 Richmond, Virginia 23219
        jwest@spottsfain.com                              nmccullagh@spottsfain.com                   kmoses@spottsfain.com



       Michael G. Wilson, Esq.                               Cynthia L. Hegarty                      Shawn C. Whittaker, Esq.
       MICHAEL WILSON PLC                                 MORRISON SUND, PLLC                          Whittaker|Myers, PC
            PO Box 6330                                5125 County Road 101, Suite 200             1010 Rockville Pike, Suite 607
        Glen Allen, VA 23058                               Minnetonka, MN 55345                        Rockville, MD 20852
       mike@mgwilsonlaw.com                              chegarty@morrisonsund.com                  Shawn@whittakermyers.com


                                                            Joshua D. Stiff, Esquire
        Nicola G. Suglia, Esquire
                                                           Grayson T. Orsini, Esquire                Alexander R. Green, Esquire
   Fleischer, Fleischer & Suglia, P.C.
                                                         WOLCOTT RIVERS GATES                            CLARK HILL, PLC
         Four Greentree Centre
                                                          200 Bendix Road, Suite 300           1001 Pennsylvania Ave NW, STE 1300 S
       601 Route 73 N., Suite 305
                                                         Virginia Beach, Virginia 23452               Washington, D.C. 20004
           Marlton, NJ 08053
                                                               jstiff@wolriv.com                        agreen@clarkhill.com
       consult@fleischerlaw.com
                                                              gorsini@wolriv.com

                                                                  Amy Wiekel
      Bank Direct Capital Finance                                                                        Linda Georgiadis
                                                       Commonwealth of Pennsylvania
            c/o Kevin J. Funk                                                                         c/o Ronald A. Page, Jr.
                                                       Department of Labor and Industry
   Durrette Arkema Gerson & Gill PC                                                                      Ronald Page, PLC
                                                           Collections Support Unit
   1111 East Main Street, 16th Floor                                                                      P.O. Box 73524
                                                          651 Boas Street, Room 925
       Richmond, Virginia 23219                                                                      N. Chesterfield, VA 23235
                                                             Harrisburg, PA 17121
          kfunk@dagglaw.com                                                                            rpage@rpagelaw.com
                                                        Ra-li-ucts-bankrupt@state.pa.us

              Harris County                                    Latonya Mallory                       Lynn L. Tavenner, Trustee
           c/o John P. Dillman                                c/o Robert T. Hall                      c/o Paula S. Beran, Esq.
Linebarger Goggan Blair & Sampson, LLP                        Hall & Sethi, P.L.C                     Tavenner & Beran, PLC
               Po Box 3064                            11260 Roger Bacon Drive, Suite 400             20 N. 8th Street, 2nd Floor
        Houston, TX 77253-3064                                Reston, VA 20190                         Richmond, VA 23219
   houston_bankruptcy@publicans.com                        rthall@hallandsethi.com                    pberan@tb-lawfirm.com



       Kenneth N. Whitehurst, III
   Office of the United States Trustee
   701 East Broad Street, Suite 4304
         Richmond, VA 23219
